Citation Nr: 1427724	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  04-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Appellant had active service under other than honorable conditions from June 1967 to January 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating determination of the Detroit, Michigan, Regional Office (RO) which determined that new and material evidence had not been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits.  In May 2004, the Board determined that the Appellant had submitted a timely notice of disagreement with the May 2003 rating determination.  In March 2006, the Board remanded the Appellant's appeal to the RO so that he could be scheduled for a hearing before a Veterans Law Judge sitting at the RO.  

In August 2006, the Appellant was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In November 2006, the Board determined that new and material evidence had been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits and determined on the merits that the character of the Appellant's discharge from active service does constitutes a bar to the award of VA benefits.  The Appellant subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In March 2009, the Court vacated the November 2006 Board decision and remanded the Appellant's appeal for additional action.  In April 2010, the Board again determined that new and material evidence had been received to reopen the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits and remanded the issue of whether the character of the Appellant's discharge from active service constitutes a bar to the award of VA benefits to the RO for additional action.  In April 2011, the Board remanded the Appellant's appeal to the RO for additional action.  
In March 2014, the Appellant was informed that the Veterans Law Judge who had conducted the August 2006 hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Appellant did not respond to the March 2014 Board notice.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


REMAND

In its April 2011 Remand instructions, the Board directed that the Appellant's records were to be forwarded to the examiner who had prepared a July 2010 psychiatric opinion as that opinion was not responsive to the Board's April 2010 Remand instructions.  The Board specifically directed that:

The examiner is requested to furnish an opinion as to whether it was at least as likely as not that, at the time of the prison riots in August 1968, the Appellant was one who due to disease: (a) exhibited a more or less prolonged deviation from his normal method of behavior, (b) interfered with the peace of society, OR (c) had so departed (became antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  The examiner should explain the rationale for any opinion given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be concluded based on the evidence of record and current medical knowledge.  

The examiner prepared June 2011 and January 2012 opinions which did not address the question posed by the Board.  In a March 2013, written statement, the Appellant's attorney concluded that the June 2011 and January 2012 VA opinions failed to address the questions posed by the Board and requested that an additional opinion be obtained from a different examiner.  

The July 2010, June 2011, and January 2012 VA psychiatric opinions did not address the specific question posed in the Board's Remand instructions. The RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Refer all relevant medical records, including those in the claims folders, to a psychiatrist other than the examiner who prepared the July 2010, June 2011, and January 2012 psychiatric opinions.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that, at the time of the August 1968 Da Nang, Republic of Vietnam, prison riot, the Appellant exhibited, due to disease, a more or less prolonged deviation from his normal method of behavior; interfered with the peace of society; and/or had so departed (became anti-social) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  

A clear rationale for all opinions expressed is necessary.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Appellant and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the issue on appeal, to include a summary of the evidence considered, since the issuance of the last supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

